Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered July 11, 2005, which, in an action for specific performance, denied plaintiffs motion for summary judgment, unanimously affirmed, without costs.
An issue of fact exists as to whether plaintiff buyer could, after September 1, 2004, reasonably rely on the express authority to agree to a closing date conferred on defendant seller’s attorney in the contract of sale, or otherwise reasonably believe that the seller’s attorney continued to have such authority (see Ford v Unity Hosp., 32 NY2d 464, 472-473 [1973]). Such issue is raised by the seller’s letter dated September 1, 2004 addressed and hand-delivered to his attorney and, for present purposes, admittedly received by the buyer’s attorney on September 1. Concur—Andrias, J.E, Nardelli, Gonzalez, Sweeny and Catterson, JJ.